Exhibit 10.4


exhibit101linnenergys_image1.gif [exhibit101linnenergys_image1.gif]    
600 TRAVIS, SUITE 1400
HOUSTON, TX 77002
PHONE: (281) 840-4000
FAX: (281) 840-4001





April 18, 2018


Arden L. Walker, Jr.
c/o LINN Energy, Inc.
JP Morgan Chase Tower
600 Travis, Suite 1400
Houston, TX 77002




Re: Remaining Employment with Linn Energy, Inc. and its Affiliates


Dear Arden:
This letter (this “Separation Agreement”) will confirm our agreement relating to
the terms of your remaining employment with Linn Energy, Inc. (“Linn Energy”),
Linn Operating LLC (“Linn Operating” and, together with Linn Energy, the “Linn
Parties”), and their respective affiliates and successors (collectively, with
the Linn Parties, the “Linn Group”). Capitalized terms not defined herein will
have the respective meanings ascribed to them in the Second Amended and Restated
Employment Agreement by and among you and the Linn Parties, dated as of February
28, 2017 (the “Employment Agreement”).


1.Termination of Employment. Your employment with the Linn Group will
automatically terminate upon the effective date of a Spinoff (as defined below)
(the “Scheduled Termination Date”). You or Linn Operating may terminate your
employment prior to the Scheduled Termination Date pursuant to Section 5 of the
Employment Agreement, provided that, in determining whether you have Good Reason
to terminate your employment at any time hereafter, the definition contained in
Section 5.3(c) shall apply (without regard to the occurrence of a Change of
Control), but shall apply without regard to clause (iv) thereof to the extent
attributable to the appointment of any new management team to manage any
business within the Linn Group. The actual date of termination of your
employment, whether on the Scheduled Termination Date or prior thereto pursuant
to Section 5 of the Employment Agreement, is hereinafter referred to as the
“Termination Date”, and the period from the date hereof through the Termination
Date is hereinafter referred to as the “Transition Period”. For purposes hereof,
“Spinoff” means any distribution by Linn Energy (or any successor or entity
that, after the date of this Separation Agreement, becomes the owner of 100% of
Linn Energy) to its stockholders of the equity securities of an entity that
conducts, or holds an interest in the entity that conducts, any of the three
businesses described under “Strategic Plan to Separate into Three Companies” in
Item 1 of Linn Energy’s Form 10-K filed for the year ended December 31, 2017.


-1-

--------------------------------------------------------------------------------





2.    Responsibilities during the Transition Period. During the Transition
Period, you will continue to perform your duties as required by Section 1.2 of
the Employment Agreement, provided that you acknowledge that such duties may
include transitioning your authority and responsibilities to any new management
team that has been appointed to any business within the Linn Group and
cooperating with the Board on the content of any press releases (including any
press release in connection with your termination).


3.    Compensation during the Transition Period. During the Transition Period:


(a)    the Linn Parties will continue to pay you your Base Salary pursuant to
Section 3.1 of the Employment Agreement;
(b)    you will continue to be entitled to the expense reimbursements and other
benefits set forth in Section 4 of the Employment Agreement;
(c)    you will not be entitled to any further bonus compensation pursuant to
Section 3.2 of the Employment Agreement or otherwise, provided that, for the
avoidance of doubt, the Linn Parties acknowledge that you will be entitled to
retain any bonus compensation previously paid to you, including the bonus paid
to you on January 12, 2018 in respect of 2017 performance (the payment and/or
retention of which will not be used as the basis of any claim or action against
you); and
(d)    you will not be entitled to any further long-term incentive compensation
awards pursuant to Section 3.3 of the Employment Agreement or otherwise,
including, without limitation, pursuant to Section 4.1(c) of the Linn Energy,
Inc. 2017 Omnibus Incentive Plan (the “Omnibus Plan”), provided that, for the
avoidance of doubt, with respect to the awards previously granted to you under
the Omnibus Plan or directly or indirectly under the Linn Energy Holdco LLC
Incentive Interest Plan, the Linn Parties acknowledge that you will continue to
be eligible to vest in accordance with, and subject to, the terms of such
awards. You agree that no “Change in Control” or “Change of Control” or other
similar term has occurred through the date of this Agreement for purposes of
your Employment Agreement, the Omnibus Plan, any equity award agreements, or any
other agreement governing the terms of any equity awards or units held by you
(collectively, the “Governing Documents”), and you agree that the Spinoff and
any related transactions will not constitute a “Change in Control” or Change of
Control” or other similar term under the terms of any of the Governing
Documents. You further agree that within 5 business days of the date hereof, you
will convert all of your Class A-2 Units of Linn ManagementCo or Linn Energy
Holdco LLC you may then own (whether vested or unvested) into shares of Linn
Energy common stock in accordance with the “Conversion Procedures” set forth in
the Amended and Restated Limited Liability Company Operating Agreement of Linn
Energy Holdco LLC, dated as of June 19, 2017 (the “Conversion”).
4.     Compensation and Obligations upon the Termination Date. Your entitlements
and obligations upon and following the Termination Date will be determined in
accordance with Section 6 and Section 7, respectively, of the Employment
Agreement; provided that:


-2-

--------------------------------------------------------------------------------





(a)    the automatic termination of your employment on the Scheduled Termination
Date will be treated as a termination of employment by you for Good Reason/by
Linn Operating without Cause under Section 6.4(a);
(b)    your severance entitlements under Section 6.4 of the Employment Agreement
(for which, for the avoidance of doubt, you will be eligible on any termination
of your employment following the date hereof other than (i) by Linn Operating
for Cause, (ii) by you without Good Reason, or (iii) by reason of your death and
Disability, and which are subject to your execution and non-revocation of the
Release (as defined below) within sixty (60) days of termination of your
employment) will be determined pursuant to Section 6.4(a) of the Employment
Agreement; provided that you are not waiving your entitlements, if any, pursuant
to Section 6.4(b) of the Employment Agreement should a Change of Control occur
(other than by reason of the Spinoff) on or before the Termination Date or
within the six (6)-month period immediately following the Termination Date
(provided that, for the avoidance of doubt, if the Change of Control occurs
after the Termination Date, you would only be to entitled to any payments and
benefits provided under Section 6.4(b) of the Employment Agreement which are in
excess of the payments and benefits provided under Section 6.4(a) of the
Employment Agreement);
(c)    the release that is required pursuant to Section 6.4(d)(i) of the
Employment Agreement shall be substantially in the form attached hereto as
Exhibit A (the “Release”);
(d)    the Restrictive Covenants set forth in Section 7 of the Employment
Agreement, including the non-compete obligations of Section 7.3(b) of the
Employment Agreement and the non-solicit obligations of Section 7.4(a) of the
Employment Agreement, shall continue to apply following the Termination Date as
set forth in the Employment Agreement, unless, and only to the extent, at your
request, the Board consents in writing, such consent to be provided or withheld
in its sole and absolute discretion, to the waiver of any obligation contained
therein; and for the avoidance of doubt, where applicable, the Restrictive
Covenants shall be those that apply other than following a Change of Control
Termination (as defined in the Employment Agreement); and
(e)    by providing written notice to the Board prior to the date of the
Spinoff, you will have the right, but not the obligation, to sell a portion of
your vested shares of Linn Energy (including any Converted Shares (as defined
below) and RSU Shares (as defined below) which will become vested under Section
6.4 of the Employment Agreement following your execution and non-revocation of
the Release (the “Vesting Shares”)) to the Linn Parties, with the number of
shares sold hereunder not to exceed the number of shares (adjusted for stock
splits etc.) equal to two-thirds of the aggregate of the following: (i) any
shares of Linn Energy you own as of the date of this Separation Agreement, (ii)
any shares of Linn Energy you receive upon the conversion of any Class A-2
Units, as described in paragraph 3(d) above (“Converted Shares”), and (iii) any
shares of Linn Energy underlying any then outstanding restricted stock units
granted to you under the Omnibus Plan (“RSU Shares”), in the case of each of
(ii) or (iii), whether or not vested, and if you provide such notice, the Linn
Parties will purchase such shares immediately prior to the Spinoff and will
promptly make a payment to you equal to the value of such shares, which value
will be determined without applying discounts and will be based on the


-3-

--------------------------------------------------------------------------------





volume weighted average trading price of Linn Energy common stock for the 10
consecutive trading days immediately preceding the earlier of (A) the date of
the Spinoff and (B) the date on which Linn Energy common stock first trades
ex-dividend, with such payment made less any applicable withholding taxes;
provided that this paragraph 4(e) shall not apply if, following the Termination
Date and prior to the date of the Spinoff, you sell a number of shares of Linn
Energy that exceeds the number of shares (adjusted for stock splits etc.) that
became vested by reason of Section 6.4(a)(v) of the Employment Agreement.
Notwithstanding the foregoing, with respect to any payment under this paragraph
4(e) which is in respect of any Vesting Shares (the “Vesting Share Payment”),
such Vesting Share Payment will be made on the first business day following the
date on which the Release is effective and all periods for revocation have
expired (provided that if the 60 day period following the Termination Date spans
two calendar years, the Vesting Share Payment will be made on the later of (x)
the first business day in the later calendar year and (y) the first business day
following the date on which the Release is effective and all periods for
revocation have expired), and if the Release is not executed with all periods
for revocation having expired within the time period set forth in Section 6.4(d)
of the Employment Agreement, you will forfeit any right to the Vesting Share
Payment.
5.    Miscellaneous.
(a)    Except as modified herein, the Employment Agreement will remain in full
force and effect in accordance with its terms, as will any other agreement in
effect between you and any member of the Linn Group.
(b)    Each of the provisions of Section 8 of the Employment Agreement are
incorporated by reference and treated as if they were contained herein; provided
that (i) for purposes of incorporating Section 8.1 of the Employment Agreement,
in connection with the Spinoff, the Linn Parties agree, and will cause the
entities that are separated in connection with the Spinoff to agree, to be
jointly and severally liable with respect to all obligations to you hereunder,
and (ii) for purposes of incorporating Section 8.6 of the Employment Agreement,
the Linn Parties agree that, (x) as currently contemplated, the Spinoff is not
intended to constitute a change in ownership or control within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, and, accordingly,
unless the Linn Parties’ auditors find that such a position lacks reasonable
support, the Linn Parties will cause each member of the Linn Group not to report
on a Form W-2 or withhold any taxes pursuant to Section 4999 of the Code with
respect to any payments or benefits under this Separation Agreement or the
Employment Agreement, and (y) unless the Linn Parties’ auditors find that such a
position lacks reasonable support, the Linn Parties will cause each member of
the Linn Group not to report on a Form W-2 or withhold any taxes with respect to
the Conversion.
(c)    Subject to your execution and non-revocation of the Release in accordance
with the terms of this Separation Agreement, if, subsequent to the Conversion,
you receive notice from the Internal Revenue Service or any other taxing
authority asserting that, as a result of the Conversion, an amount is required
to be included in your income for the taxable year of the date of grant of the
Class B Units or Class A-2 Units, and such amount is attributable to the grant
of the Class B Units or Class A-2 Units (the "IRS Notice"), you shall (i) give
written notice to Linn Energy (or its successor) within 30 days following
receipt of such IRS Notice and (ii) permit Linn Energy (or its successor), at
Linn Energy’s (or its successor’s) expense, to engage counsel


-4-

--------------------------------------------------------------------------------





to contest and control that aspect of any resulting audit or proceedings to
resolve the issue. If, upon final adjudication and assessment of the matters
described in the IRS Notice, you are required to pay any taxes with respect to
the taxable year of the date of grant of the Class B Units or Class A-2 Units as
a result of the Conversion and such taxes are attributable to the grant of the
Class B Units or Class A-2 Units, Linn Energy (or its successor) shall pay to
you a cash lump sum amount equal to the excess, if any, of (x) any federal,
state and local income taxes and any employment taxes payable by you thereon,
and any interest or penalties payable by you thereon, over (y) the excess of (I)
the amount of any federal, state or local taxes you would have owed in the
taxable year in which the Conversion occurs had no taxes been paid as a result
of the matter described in this Section 5(c) over (II) the amount of taxes
actually owed by you for the taxable year in which the Conversion occurs, and
Linn Energy (or its successor) shall fully gross you up for any taxes which
result from Linn Energy’s (or its successor’s) payment to you under this Section
5(c).




[Remainder of page intentionally left blank]






-5-

--------------------------------------------------------------------------------






If the terms of this Separation Agreement are acceptable to you, please sign,
date and return it to me by April 19, 2018. At the time that you sign it, this
Separation Agreement shall take effect as a legally binding agreement between
you and the Linn Parties on the basis set forth above.


 
Sincerely,
 
 
 
Linn Energy, Inc.
 
 
 
 
By:
/s/ Mark E. Ellis
 
 
Mark E. Ellis
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
Linn Operating, LLC
 
 
 
 
By:
/s/ Mark E. Ellis
 
 
Mark E. Ellis
 
 
President and Chief Executive Officer
 
 
 
 
 
 
Accepted and agreed:
 
 
 
 
 
 
 
 
 
 
 
Signature:
/s/ Arden L. Walker, Jr.
 
 
Arden L. Walker, Jr.
 
Date:
April 18, 2018
 







-6-

--------------------------------------------------------------------------------






Exhibit A


RELEASE




I, Arden L. Walker, Jr., in consideration of the relevant payments and benefits
(the “Release Payments”) due to me under Section 6.4(a) of the Second Amended
and Restated Employment Agreement by and among me, Linn Energy, Inc. and Linn
Operating LLC (individually and collectively, the “Company”), dated as of
February 28, 2017, (the “Employment Agreement”) as modified by the Separation
Agreement between the Company and me, dated April 18, 2018 (the “Separation
Agreement”), hereby agree as follows:
1. Release of Claims. I irrevocably and unconditionally release, acquit and
discharge the Company and its officers, directors, employees and agents, and all
of its affiliates, successors and assigns, and all of their officers, directors,
employees and agents (collectively, the “Releasees”) from any and all claims or
causes of action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever which I have
ever had, now have or may have against the Releasees, in law, admiralty or
equity, whether known or unknown to me, for, upon, or by reason of, any matter,
action, omission, course or thing whatsoever occurring up to the date this
Release is signed by me, including without limitation, any claim arising out of
or related to my employment or termination of such employment. I hereby waive
any and all rights I may have, directly or indirectly, now or at any time in the
future of any nature, with respect to any claim, charge, or lawsuit, arising out
of my employment and termination of employment up and through the date of the
execution of this Release, including for purposes of obtaining any monetary
award, reinstatement of employment or for any equitable relief. I acknowledge
that this Release includes, but is not limited to, all claims arising under
federal, state or local laws prohibiting employment discrimination and all
claims growing out of any legal restrictions on the Company’s right to terminate
its employees including any common law and/or breach of contract, whistleblower,
tort, or retaliation claims and all claims related to payment of compensation.
This Release also specifically encompasses, without limitation, all claims of
employment discrimination based on race, color, religion, sex, and national
origin, as provided under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 1981(a), all claims of discrimination based on age, as provided
under the Age Discrimination in Employment Act of 1967, as amended, the Older
Worker Benefit Protection Act ("ADEA"), all claims under the Employee Retirement
Income Security Act (“ERISA”), all claims under the Family and Medical Leave Act
(“FMLA”), all claims under the Fair Credit Reporting Act, all claims under the
National Labor Relations Act, and all claims of employment discrimination under
the Americans with Disabilities Act (“ADA”) under any law of the state of Texas,
including all claims but not limited to, the Texas Commission on Human Rights
Act, (TCHRA”), The Texas Payday Act, and any other applicable federal, state or
local laws concerning my employment. I agree not to file any claim, charge or
cause of action whatsoever against the Releasees concerning actions occurring
during employment whether or not of an employment related matter.
Notwithstanding the foregoing, I expressly do not waive any claims I may have
(i) to enforce my rights to receive severance under Section 6.4(a) of the
Employment Agreement or my rights under Sections 4 and 5 of the Separation
Agreement; (ii) to indemnification that I may have against any of the





--------------------------------------------------------------------------------





Releasees in connection with my service to the Company and its affiliates
through the date of my termination of employment; or (iii) related to any
coverage that I may have under any directors and officers liability insurance
policy maintained by the Company or its affiliates.
2.     Period to Consider/Revoke Release. I acknowledge that I have been advised
to consult with an attorney before executing this Release, and I understand that
I have a period of up to 21 days from my receipt of this Release to review and
consider this Release. I acknowledge that I may not sign this Release before the
date that my employment with the Company terminates. I further understand that
once I have signed this Release, I may revoke it at any time during the 7 days
following (and not including) the date of its execution by delivering a written
notice of revocation to the Company, attention General Counsel. I further
understand that if I fail to execute and return this Release to the Company,
attention General Counsel, prior to the expiration of such 21-day period, or if
I revoke my execution of the Release during such 7-day period, I will be
required to repay the Release Payments as provided for under the Separation
Agreement. I specifically acknowledge that $100 of the Release Payments are
consideration for my waiver of any right I may have to bring a claim with
respect to a violation of ADEA.
3.     Subject to Sections 7.1(a) and (b) of the Employment Agreement, I agree
that I will not make any negative, disparaging, detrimental or derogatory
remarks or public statements (written, oral, telephonic, electronic, or by any
other method) about the Releasees that could be reasonably expected to adversely
affect in any manner (i) the conduct of the Company’s or any of its affiliates’
or successors’ businesses or (ii) the business reputation or relationships of
the Company or any of its affiliates or successors and/or any of their past or
present officers, directors, agents, employees, attorneys, and assigns.
4.     I agree that I remain subject to all covenants and obligations as set
forth in Section 7 of the Employment Agreement, unless, and only to the extent,
the Board of Directors of Linn Energy, Inc. (or its successor) (the “Board”), at
my request, consents in writing, such consent to be provided or withheld in its
sole and absolute discretion, to the waiver of any obligation contained therein.
5.     I agree that, for the 12-month period immediately following my
termination, I will, (i) provide reasonable cooperation in connection with (A)
any legal action or proceeding (or any appeal from any action or proceeding)
which relates to events occurring during my employment with the Company
(“Claims”), (B) the Spinoff (as defined in the Separation Agreement), (C) the
transition of my duties to any successor, and (D) respond and provide
information with regard to matters in which I have knowledge as a result of my
employment with the Company, and (ii) make myself available to answer questions
or to assist with any reasonable request made by any member of the Board;
provided, in each case, that if I am required to provide any material assistance
in connection with the foregoing, the Company will pay me at a rate of $500 per
hour for such assistance. I agree to promptly inform the Company if I become
aware of any lawsuits involving Claims that may be filed or threatened against
the Company or its affiliates. I also agree to promptly inform the Company (to
the extent that I am legally permitted to do so) if I am asked to assist in any
investigation of the Company or its affiliates (or their actions) or another
party attempts to obtain information or documents from me (other than in
connection with any litigation or other proceeding in which I am a
party-in-opposition) with respect to matters I believe in good faith to relate
to any investigation of the Company or its





--------------------------------------------------------------------------------





affiliates, in each case, regardless of whether a lawsuit or other proceeding
has then been filed against the Company or its affiliates with respect to such
investigation, and shall not do so unless legally required. During the pendency
of any litigation or other proceeding involving such Claims, I shall not
communicate with anyone (other than my attorneys and tax and/or financial
advisors and except to the extent that I determine in good faith is necessary in
connection with the performance of my duties for the Company) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its affiliates,
without giving prior written notice to the Company or the Company’s counsel.
6.     If and to the extent a court of competent jurisdiction shall determine
any part or portion of this Release to be invalid or unenforceable, the same
shall not affect the remainder of the Release, which shall be given full effect
without regard to the invalid part or portion.
7.     This Release will be governed by and construed in accordance with the
laws of the State of Texas, without regard to the principles of conflicts of law
thereof.







--------------------------------------------------------------------------------






I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE AND I UNDERSTAND AND ACCEPT ITS
TERMS.


NOT TO BE EXECUTED PRIOR TO THE LAST DAY OF EMPLOYMENT.




 
 
 
Arden L. Walker, Jr.
 
Date






